Exhibit 10.18

ADJUSTMENT ESCROW AGREEMENT

THIS ADJUSTMENT ESCROW AGREEMENT (this “Agreement”) dated as of December 26,
2006, is made by and among Aldabra Acquisition Corporation, a Delaware
corporation (the “Buyer”), Great Lakes Dredge & Dock Holdings Corp., a Delaware
corporation (“Holdco”), Madison Dearborn Capital Partners IV, L.P., a Delaware
limited partnership, solely in its capacity as Company Representative as set
forth in the Merger Agreement (as defined below) (the “Company Representative”),
Terrapin Partners LLC, a Delaware limited liability company, solely in its
capacity as Buyer Representative as set forth in the Merger Agreement (as
defined below) and Wells Fargo Bank, National Association, solely in its
capacity as escrow agent (the “Escrow Agent”).

The Buyer, the Company Representative, the Buyer Representative, GLDD
Acquisitions Corp., a Delaware corporation (the “Company”), Aldabra Merger Sub,
L.L.C., a Delaware limited liability company and a wholly-owned Subsidiary of
the Buyer (“Merger Sub”), are parties to that certain Agreement and Plan of
Merger dated as of June 20, 2006 (as amended, modified and waived from time to
time, the “Merger Agreement”), pursuant to which, subject to the terms and
conditions set forth therein, the Company shall merge with and into Merger Sub,
with Merger Sub being the surviving company.  Capitalized terms used, but not
otherwise defined, herein shall have the meaning set forth in the Merger
Agreement.

Promptly after the Closing, the Buyer is merging with and into a wholly-owned
Subsidiary of Holdco, with such Subsidiary as the surviving company in such
Merger and, upon completion of such merger, each of the Adjustment Escrow Shares
that was a share of Buyer Common Stock shall be converted into a share of Holdco
Common Stock.

This Agreement is the Adjustment Escrow Agreement referred to in the Merger
Agreement.  The execution and delivery of this Agreement by the Buyer, Holdco,
the Company Representative, the Buyer Representative and the Escrow Agent is a
condition precedent to the Closing under the Merger Agreement.

Pursuant to the Merger Agreement, when required pursuant to the terms of this
Agreement, the Buyer shall deliver the Adjustment Escrow Shares to the Escrow
Agent issued in the name of the holders of Company Common Stock for deposit into
a secure escrow account at the offices of the Escrow Agent.  Upon completion of
the Holdco Merger, Holdco shall deposit with the Escrow Agent a number of shares
of Holdco Common Stock equal to the Adjustment Escrow Shares issued in the name
of the holders of Company Common Stock for deposit into a secure escrow account
at the offices of the Escrow Agent.  The separate escrow account established
pursuant to the terms of this Agreement is referred to herein as the “Adjustment
Escrow Account”.  The holders of Company Common Stock shall deliver stock powers
executed in blank in favor of Buyer (in the event that the Holdco Merger has not
then been completed) and/or Holdco (in the event that the Holdco Merger has been
completed) in the event any Give-Back Shares are to be delivered to Buyer and/or
Holdco for cancellation (as determined in accordance with the Merger Agreement).


--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the agreements and understandings
contemplated in the Merger Agreement and herein, the parties hereto agree as
follows:


1.                                       APPOINTMENT OF ESCROW AGENT.  BUYER,
HOLDCO, THE COMPANY REPRESENTATIVE AND THE BUYER REPRESENTATIVE HEREBY APPOINT
AND DESIGNATE THE ESCROW AGENT AS THE ESCROW AGENT FOR THE PURPOSES SET FORTH IN
THIS AGREEMENT, AND THE ESCROW AGENT HEREBY ACCEPTS SUCH APPOINTMENT UNDER THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


2.                                       FORMATION OF ADJUSTMENT ESCROW
ACCOUNT.  WITHIN TEN (10) BUSINESS DAYS AFTER THE EFFECTIVE TIME (NOTICE OF
WHICH SHALL BE PROVIDED BY BUYER TO THE ESCROW AGENT), THE BUYER SHALL DEPOSIT
THE ADJUSTMENT ESCROW SHARES WITH THE ESCROW AGENT, ISSUED IN THE NAME OF THE
HOLDERS OF COMPANY COMMON STOCK AS OF IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
(WITH EACH HOLDER TO HAVE ISSUED IN RESPECT OF EACH SHARE OF COMPANY COMMON
STOCK HELD BY SUCH HOLDER A NUMBER OF ADJUSTMENT ESCROW SHARES DETERMINED BY
DIVIDING THE ADJUSTMENT ESCROW SHARES BY THE AGGREGATE COMMON SHARES) AND UPON
RECEIPT THEREOF, THE ESCROW AGENT WILL ACKNOWLEDGE IN WRITING TO THE COMPANY
REPRESENTATIVE AND THE BUYER REPRESENTATIVE RECEIPT OF THE ADJUSTMENT ESCROW
SHARES; PROVIDED THAT, NOTWITHSTANDING ANYTHING IN THIS SENTENCE TO THE
CONTRARY, WITHOUT LIMITING BUYER’S OBLIGATION TO HAVE ISSUED SUCH ADJUSTMENT
ESCROW SHARES IN THE NAME OF HOLDERS OF COMPANY COMMON STOCK, IN THE EVENT THAT
THE HOLDCO MERGER IS COMPLETED PRIOR TO THE EXPIRATION OF THE TEN-DAY PERIOD
REFERENCED IN THE IMMEDIATELY FOREGOING SENTENCE (NOTICE OF WHICH SHALL BE
PROVIDED BY HOLDCO TO THE ESCROW AGENT), BUYER SHALL HAVE NO OBLIGATION TO MAKE
THE DEPOSIT OTHERWISE REQUIRED BY THIS SENTENCE.  WITHIN TEN (10) BUSINESS DAYS
AFTER COMPLETION OF THE HOLDCO MERGER (NOTICE OF WHICH SHALL BE PROVIDED BY
BUYER TO THE ESCROW AGENT), HOLDCO SHALL DEPOSIT A NUMBER OF SHARES OF HOLDCO
COMMON STOCK WITH THE ESCROW AGENT EQUAL TO THE NUMBER OF ADJUSTMENT ESCROW
SHARES, ISSUED IN THE NAME OF THE HOLDERS OF COMPANY COMMON STOCK AS OF
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (WITH EACH HOLDER TO HAVE ISSUED IN
RESPECT OF EACH SHARE OF COMPANY COMMON STOCK HELD BY SUCH HOLDER A NUMBER OF
ADJUSTMENT ESCROW SHARES DETERMINED BY DIVIDING THE ADJUSTMENT ESCROW SHARES BY
THE AGGREGATE COMMON SHARES) AND UPON RECEIPT THEREOF, THE ESCROW AGENT WILL
ACKNOWLEDGE IN WRITING TO THE COMPANY REPRESENTATIVE AND THE BUYER
REPRESENTATIVE RECEIPT OF SUCH SHARES OF HOLDCO COMMON STOCK (WHICH THEREAFTER
SHALL, FOR ALL PURPOSES OF THE MERGER AGREEMENT AND THIS AGREEMENT, BE THE
ADJUSTMENT ESCROW SHARES).  THE ESCROW AGENT SHALL ACCEPT THE ADJUSTMENT ESCROW
SHARES AND HEREBY AGREES TO RECORD AND HOLD SUCH SHARES IN A SECURE LOCATION. 
AS REFERENCED ABOVE, SUCH SEPARATE ESCROW ACCOUNT ESTABLISHED PURSUANT HERETO IS
REFERRED TO AS THE ADJUSTMENT ESCROW ACCOUNT.  THE ESCROW AGENT SHALL HOLD THE
ADJUSTMENT ESCROW SHARES IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
SHALL NOT DISTRIBUTE THE ADJUSTMENT ESCROW SHARES EXCEPT IN ACCORDANCE WITH THE
EXPRESS TERMS AND CONDITIONS OF THIS AGREEMENT.


3.                                       PAYMENT OF ADJUSTMENT ESCROW SHARES. 
WITHIN FIVE (5) BUSINESS DAYS AFTER THE CLOSING STATEMENT BECOMES FINAL AND
BINDING ON THE PARTIES PURSUANT TO SECTION 4D OF THE MERGER AGREEMENT (THE
“ADJUSTMENT DISTRIBUTION DATE”), THE BUYER REPRESENTATIVE AND THE COMPANY
REPRESENTATIVE SHALL DELIVER JOINT WRITTEN INSTRUCTIONS SIGNED BY THE BUYER
REPRESENTATIVE AND THE COMPANY REPRESENTATIVE (A “JOINT INSTRUCTION”) TO THE
ESCROW AGENT TO CAUSE THE ESCROW AGENT TO DELIVER THE ADJUSTMENT ESCROW SHARES
TO THE HOLDERS

2


--------------------------------------------------------------------------------





OF COMPANY COMMON STOCK (OTHER THAN DISSENTING SHARES) AS OF IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME, WITH EACH SUCH HOLDER ENTITLED TO RECEIVE HIS, HER OR ITS
PORTION OF THE ADJUSTMENT ESCROW SHARES EQUAL TO THE NUMBER OF SHARES OF COMPANY
COMMON STOCK HELD BY SUCH HOLDER MULTIPLIED BY A FRACTION, THE NUMERATOR OF
WHICH IS THE ADJUSTMENT ESCROW SHARES AND THE DENOMINATOR OF WHICH IS THE
AGGREGATE COMMON SHARES.  NOTWITHSTANDING THE FOREGOING, ON THE ADJUSTMENT
DISTRIBUTION DATE, IF (AND ONLY IF) THE INCREMENTAL CLOSING MERGER CONSIDERATION
IS GREATER THAN THE INCREMENTAL MERGER CONSIDERATION AS FINALLY DETERMINED
PURSUANT TO SECTION 4D OF THE MERGER AGREEMENT (SUCH EXCESS, THE “EXCESS
AMOUNT”), THEN BUYER REPRESENTATIVE AND THE COMPANY REPRESENTATIVE SHALL DELIVER
A JOINT INSTRUCTION TO THE ESCROW AGENT TO CAUSE THE ESCROW AGENT, (X) TO
DELIVER TO BUYER OR, IF THE HOLDCO MERGER HAS OCCURRED, HOLDCO A NUMBER OF
ADJUSTMENT ESCROW SHARES EQUAL TO THE EXCESS AMOUNT AND (Y) TO DELIVER ANY
REMAINING ADJUSTMENT ESCROW SHARES TO HOLDERS OF COMPANY COMMON STOCK (OTHER
THAN DISSENTING SHARES) AS OF IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, WITH EACH
SUCH HOLDER ENTITLED TO RECEIVE HIS, HER OR ITS PORTION OF THE REMAINING
ADJUSTMENT ESCROW SHARES EQUAL TO THE NUMBER OF SHARES OF COMPANY COMMON STOCK
HELD BY SUCH HOLDER MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
REMAINING ADJUSTMENT ESCROW SHARES AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
COMMON SHARES.


4.                                       ADJUSTMENT ESCROW SHARES.


(A)                                  VOTING.  UNTIL THE ADJUSTMENT ESCROW DATE,
EACH OF THE HOLDERS OF COMPANY CAPITAL STOCK SHALL HAVE THE RIGHT TO EXERCISE
ANY VOTING OR CONSENT RIGHTS PERTAINING TO THE ADJUSTMENT ESCROW SHARES HELD IN
THE ESCROW ACCOUNT IN THE NAME OF SUCH HOLDER.  THE ESCROW AGENT SHALL NOT HAVE
ANY RIGHT TO EXERCISE ANY SUCH VOTING OR CONSENT RIGHTS.


(B)                                 TRANSFERABILITY.  EXCEPT AS CONTEMPLATED
HEREIN, NO HOLDER OF COMPANY CAPITAL STOCK MAY SELL, TRANSFER, ASSIGN, PLEDGE OR
OTHERWISE DISPOSE OF (WHETHER WITH OR WITHOUT CONSIDERATION AND WHETHER
VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW) ANY INTEREST IN THE
ADJUSTMENT ESCROW SHARES AT ANY TIME THAT SUCH ADJUSTMENT ESCROW SHARES ARE HELD
IN ESCROW PURSUANT TO THIS AGREEMENT.


(C)                                  NEW CERTIFICATES.  IF UNDER ANY
CIRCUMSTANCE HEREUNDER FEWER THAN THE TOTAL NUMBER OF ADJUSTMENT ESCROW SHARES
REPRESENTED BY ANY CERTIFICATE REPRESENTING THE ADJUSTMENT ESCROW SHARES ARE TO
BE DISTRIBUTED TO BUYER OR HOLDCO, AS APPLICABLE, FOR CANCELLATION, BUYER OR
HOLDCO, AS APPLICABLE, SHALL DELIVER NEW CERTIFICATES REPRESENTING THE NUMBER OF
ADJUSTMENT ESCROW SHARES NOT SO DISTRIBUTED WITHIN FIVE (5) BUSINESS DAYS AFTER
THE ESCROW AGENT’S SURRENDER OF THE CERTIFICATE REPRESENTING THE DISTRIBUTED
ADJUSTMENT ESCROW SHARES.


5.                                       ESCROW AGENT OBLIGATIONS. THE ESCROW
AGENT’S SOLE OBLIGATION WITH RESPECT TO ANY DISTRIBUTION OF ADJUSTMENT ESCROW
SHARES TO THE BUYER REPRESENTATIVE SHALL BE TO (I) DELIVER THE CERTIFICATE(S)
REPRESENTING SUCH ADJUSTMENT ESCROW SHARES AND ANY RELATED STOCK TRANSFER POWERS
TO THE BUYER REPRESENTATIVE OR THE DESIGNATED STOCK TRANSFER AGENT OF HOLDCO OR
BUYER, AS APPLICABLE, WITH APPROPRIATE INSTRUCTIONS TO ISSUE A NEW CERTIFICATE
IN THE NAME OF THE PARTY OR PARTIES ENTITLED TO SUCH ADJUSTMENT ESCROW SHARES
ALONG WITH

3


--------------------------------------------------------------------------------





PROPER DELIVERY INSTRUCTIONS AND (II) INSTRUCT BUYER OR HOLDCO OR ITS DESIGNATED
STOCK TRANSFER AGENT TO ISSUE A NEW CERTIFICATE TO BE RETURNED TO THE ESCROW
AGENT FOR ANY UNDISTRIBUTED ADJUSTMENT ESCROW SHARES.  THE ESCROW AGENT SHALL
HAVE NO LIABILITY WHATSOEVER FOR ANY ERROR, MISTAKE, DELAY OR FAILURE TO ACT BY
THE BUYER REPRESENTATIVE OR ITS DESIGNATED UNIT TRANSFER AGENT, INCLUDING
WITHOUT LIMITATION ANY ERROR, MISTAKE, DELAY OR FAILURE IN THE DELIVERY OF
ADJUSTMENT ESCROW SHARES.


6.                                       NO DUTY TO VERIFY.  THE ESCROW AGENT
SHALL HAVE NEITHER THE DUTY NOR THE AUTHORITY TO VERIFY THE ACCURACY OF THE
INFORMATION CONTAINED IN THE FOREGOING INSTRUCTIONS, NOTICES OR CERTIFICATES,
NOR THE GENUINENESS OF THE SIGNATURES THEREON OR THE AUTHORITY OF SUCH
SIGNATORIES TO EXECUTE SUCH INSTRUCTIONS, NOTICES OR CERTIFICATES.  UPON
DISTRIBUTION OF THE ADJUSTMENT ESCROW SHARES IN ACCORDANCE WITH THIS AGREEMENT,
THE ESCROW AGENT SHALL BE DEEMED TO HAVE FULLY DISCHARGED ITS DUTIES AND
OBLIGATIONS HEREUNDER, AND SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO ANY
PARTY WITH RESPECT HERETO.


7.                                       PROVISIONS WITH RESPECT TO THE ESCROW
AGENT.


(A)                                  PROTECTION OF THE ESCROW AGENT.  THE ESCROW
AGENT, THE BUYER, HOLDCO, THE COMPANY REPRESENTATIVE AND THE BUYER
REPRESENTATIVE AGREE THAT: (I) EITHER THE BUYER REPRESENTATIVE OR THE COMPANY
REPRESENTATIVE MAY EXAMINE THE ADJUSTMENT ESCROW SHARES AT ANY TIME AT THE
OFFICE OF THE ESCROW AGENT; (II) IN PERFORMING ITS DUTIES HEREUNDER, THE ESCROW
AGENT MAY RELY ON WRITTEN STATEMENTS FURNISHED TO IT BY ANY OFFICER OF EITHER
THE BUYER REPRESENTATIVE OR THE COMPANY REPRESENTATIVE (PROVIDED THAT SUCH
NOTICE IS OTHERWISE IN ACCORDANCE WITH THE REQUIREMENTS HEREOF), OR ANY OTHER
EVIDENCE DEEMED BY THE ESCROW AGENT TO BE RELIABLE, AND SHALL BE ENTITLED TO ACT
ON THE ADVICE OF COUNSEL SELECTED BY IT; (III) IF THE ADJUSTMENT FUND SHARES ARE
ATTACHED, GARNISHED, OR LEVIED UPON UNDER THE ORDER OF ANY COURT, OR THE
DELIVERY THEREOF SHALL BE STAYED OR ENJOINED BY THE ORDER OF ANY COURT, OR ANY
OTHER ORDER, JUDGMENT OR DECREE SHALL BE MADE OR ENTERED BY ANY COURT AFFECTING
THE ADJUSTMENT ESCROW SHARES, THE ESCROW AGENT IS HEREBY EXPRESSLY AUTHORIZED TO
OBEY AND COMPLY WITH ALL WRITS, ORDERS OR DECREES SO ENTERED OR ISSUED, WHETHER
WITH OR WITHOUT JURISDICTION, AND THE ESCROW AGENT SHALL NOT BE LIABLE TO ANY OF
THE PARTIES HERETO OR THEIR SUCCESSORS BY REASON OF COMPLIANCE WITH ANY SUCH
WRIT, ORDER OR DECREE NOTWITHSTANDING SUCH WRIT, ORDER OR DECREE BEING
SUBSEQUENTLY REVERSED, MODIFIED, ANNULLED, SET ASIDE OR VACATED; (IV) THE ESCROW
AGENT MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, DEPOSIT THE ADJUSTMENT ESCROW
SHARES OR SO MANY THEREOF AS REMAINS IN ITS HANDS WITH THE THEN CHIEF OR
PRESIDING JUDGE OF THE FEDERAL DISTRICT COURT WHOSE JURISDICTION INCLUDES
CHICAGO, ILLINOIS OR NEW YORK, NEW YORK, AND INTERPLEAD THE PARTIES HERETO, AND
UPON SO DEPOSITING SUCH PROPERTY AND FILING ITS COMPLAINT IN INTERPLEADER, IT
SHALL BE RELIEVED OF ALL LIABILITY UNDER THE TERMS HEREOF AS TO THE PROPERTY SO
DEPOSITED AND SHALL BE ENTITLED TO RECOVER IN SUCH INTERPLEADER ACTION, FROM THE
OTHER PARTIES HERETO, ITS REASONABLE OUT-OF-POCKET ATTORNEYS’ FEES AND RELATED
OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN COMMENCING AND PROSECUTING SUCH
ACTION AND FURTHERMORE, THE PARTIES HERETO FOR THEMSELVES, THEIR SUCCESSORS AND
ASSIGNS, DO HEREBY SUBMIT THEMSELVES TO THE JURISDICTION OF SAID COURT AND DO
HEREBY APPOINT THE THEN CLERK, OR ACTING CLERK, OF SAID COURT AS THEIR AGENT FOR
THE

4


--------------------------------------------------------------------------------





SERVICE OF ALL PROCESS IN CONNECTION WITH SUCH PROCEEDINGS; (V) IN CASE THE
ESCROW AGENT BECOMES INVOLVED IN LITIGATION IN CONNECTION WITH THIS AGREEMENT,
IT SHALL HAVE THE RIGHT TO RETAIN COUNSEL, AND SHALL HAVE A LIEN ON THE
ADJUSTMENT ESCROW SHARES FOR ALL REASONABLE AND NECESSARY OUT-OF-POCKET COSTS,
ATTORNEYS’ FEES, CHARGES, DISBURSEMENTS AND EXPENSES IN CONNECTION WITH SUCH
LITIGATION TO THE EXTENT OF THE ONE-HALF PORTION THEREOF WHICH IS THE
RESPONSIBILITY OF THE REPRESENTATIVE; (VI) IF THE ESCROW AGENT’S FEES, COSTS,
EXPENSES, OR REASONABLE ATTORNEY’S FEES PROVIDED FOR HEREIN ARE NOT PROMPTLY
PAID, THE ESCROW AGENT SHALL HAVE THE RIGHT TO SELL THE ADJUSTMENT ESCROW SHARES
HELD HEREUNDER AND REIMBURSE ITSELF THEREFOR FROM THE PROCEEDS OF SUCH SALE OR
FROM THE CASH HELD HEREUNDER, IN EACH CASE, TO THE EXTENT OF THE ONE-HALF
PORTION THEREOF WHICH IS THE RESPONSIBILITY OF THE REPRESENTATIVE; AND (VII)
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE ESCROW AGENT SHALL BE UNDER
NO DUTY TO MONITOR OR ENFORCE COMPLIANCE BY HOLDCO, BUYER, THE COMPANY
REPRESENTATIVE OR THE BUYER REPRESENTATIVE WITH ANY TERM OR PROVISION OF THE
MERGER AGREEMENT.


(B)                                 RESIGNATION, REMOVAL, NEW ESCROW AGENT.  THE
ESCROW AGENT RESERVES THE RIGHT TO RESIGN AT ANY TIME BY GIVING AT LEAST 30-DAYS
ADVANCE WRITTEN NOTICE OF RESIGNATION TO THE BUYER REPRESENTATIVE AND THE
COMPANY REPRESENTATIVE, SPECIFYING THE EFFECTIVE DATE THEREOF.  SIMILARLY, THE
ESCROW AGENT MAY BE REMOVED AND REPLACED FOLLOWING THE DELIVERY OF A 30-DAYS
ADVANCE WRITTEN NOTICE TO THE ESCROW AGENT BY THE BUYER REPRESENTATIVE AND THE
COMPANY REPRESENTATIVE.  WITHIN THIRTY (30) DAYS AFTER THE RECEIPT OF ONE OF THE
NOTICES REFERRED TO ABOVE, THE BUYER REPRESENTATIVE AND THE COMPANY
REPRESENTATIVE AGREE TO APPOINT A SUCCESSOR ESCROW AGENT (A “SUCCESSOR ESCROW
AGENT”).  THE SUCCESSOR ESCROW AGENT SHALL BE A PARTY TO AND AGREE TO BE LEGALLY
BOUND BY THIS AGREEMENT BY MEANS OF A JOINDER AGREEMENT WHICH ITS SIGNATURE PAGE
SHALL BE DEEMED TO BE A COUNTERPART SIGNATURE PAGE TO THIS AGREEMENT.  THE
SUCCESSOR ESCROW AGENT SHALL BE DEEMED TO BE THE ESCROW AGENT UNDER THE TERMS OF
THIS AGREEMENT.  IF A SUCCESSOR ESCROW AGENT HAS NOT BEEN APPOINTED AND HAS NOT
ACCEPTED SUCH APPOINTMENT BY THE END OF THE 30-DAY PERIOD COMMENCING UPON THE
RECEIPT OF THE NOTICE OF RESIGNATION BY THE BUYER REPRESENTATIVE AND THE COMPANY
REPRESENTATIVE, THE ESCROW AGENT MAY APPLY TO A COURT OF COMPETENT JURISDICTION
FOR THE APPOINTMENT OF A SUCCESSOR ESCROW AGENT, AND THE OUT-OF-POCKET COSTS,
EXPENSES AND REASONABLE ATTORNEYS’ FEES WHICH THE ESCROW AGENT INCURS IN
CONNECTION WITH SUCH A PROCEEDING SHALL BE PAID BY BUYER AND/OR HOLDCO.


(C)                                  INDEMNIFICATION.  WITHOUT LIMITING ANY
PROTECTION OR INDEMNITY OF THE ESCROW AGENT UNDER ANY OTHER PROVISION HEREOF, OR
OTHERWISE AT LAW, THE BUYER AND HOLDCO AGREE TO INDEMNIFY AND HOLD HARMLESS THE
ESCROW AGENT FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES,
PENALTIES, CLAIMS, ACTIONS, SUITS, AND OUT-OF-POCKET COSTS, EXPENSES AND
DISBURSEMENTS, INCLUDING REASONABLE OUT-OF-POCKET LEGAL OR ADVISOR FEES AND
DISBURSEMENTS, OF WHATEVER KIND AND NATURE WHICH MAY AT ANY TIME BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST THE ESCROW AGENT IN CONNECTION WITH THE
PERFORMANCE OF ITS DUTIES AND OBLIGATIONS HEREUNDER, OTHER THAN SUCH
LIABILITIES, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS, COSTS, EXPENSES
AND DISBURSEMENTS ARISING BY REASON OF THE ESCROW AGENT’S BREACH OF

5


--------------------------------------------------------------------------------





THIS AGREEMENT OR ITS FAILURE TO ACT IN ACCORDANCE WITH THE STANDARDS SET FORTH
IN THIS AGREEMENT, OR THE ESCROW AGENT’S BAD FAITH, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR FRAUD.  THIS PROVISION SHALL SURVIVE THE RESIGNATION OR REMOVAL OF
THE ESCROW AGENT, OR THE TERMINATION OF THIS AGREEMENT.


(D)                                 DUTIES.  THE ESCROW AGENT SHALL HAVE ONLY
THOSE DUTIES AS ARE SPECIFICALLY PROVIDED IN THIS AGREEMENT, WHICH SHALL BE
DEEMED PURELY MINISTERIAL IN NATURE, AND SHALL UNDER NO CIRCUMSTANCE BE DEEMED A
FIDUCIARY FOR ANY OF THE PARTIES TO THIS AGREEMENT.  THE ESCROW AGENT SHALL
NEITHER BE RESPONSIBLE FOR, NOR CHARGEABLE WITH, KNOWLEDGE OF THE TERMS AND
CONDITIONS OF ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT BETWEEN THE OTHER
PARTIES HERETO, IN CONNECTION HEREWITH, INCLUDING WITHOUT LIMITATION THE MERGER
AGREEMENT.  THIS AGREEMENT SETS FORTH ALL MATTERS PERTINENT TO THE ESCROW
CONTEMPLATED HEREUNDER, AND NO ADDITIONAL OBLIGATIONS OF THE ESCROW AGENT SHALL
BE INFERRED FROM THE TERMS OF THIS AGREEMENT OR ANY OTHER AGREEMENT.  IN NO
EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I)
DAMAGES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN
DAMAGES WHICH RESULT FROM THE ESCROW AGENT’S BREACH OF THIS AGREEMENT OR ITS
FAILURE TO ACT IN ACCORDANCE WITH THE STANDARDS SET FORTH IN THIS AGREEMENT, OR
THE ESCROW AGENT’S BAD FAITH, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD OR
(II) SPECIAL OR CONSEQUENTIAL DAMAGES, EVEN IF THE ESCROW AGENT HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.


8.                                       FEES AND REIMBURSEMENT TO THE ESCROW
AGENT.  THE ESCROW AGENT SHALL BE ENTITLED TO BE PAID A FEE OF $3,500 FOR ITS
SERVICES FOR EACH 12-MONTH PERIOD (OR PORTION THEREOF) THIS AGREEMENT REMAINS IN
EFFECT UNTIL DISTRIBUTION OF ALL ADJUSTMENT ESCROW SHARES IN ACCORDANCE WITH
THIS AGREEMENT AND TO BE REIMBURSED FOR THE REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY THE ESCROW AGENT RELATED TO THE ADJUSTMENT ESCROW SHARES
AND THIS AGREEMENT, WHICH FEES, COSTS AND EXPENSES SHALL BE BORNE, JOINTLY AND
SEVERALLY, BY BUYER AND HOLDCO.   THE ESCROW AGENT SHALL BE ENTITLED TO, AND IS
HEREBY GRANTED, THE RIGHT TO SET OFF AND DEDUCT ANY UNPAID FEES, NON-REIMBURSED
EXPENSES AND UNSATISFIED INDEMNIFICATION RIGHTS FROM AMOUNTS ON DEPOSIT IN THE
ADJUSTMENT ESCROW ACCOUNT.


9.                                       TERMINATION.  THIS AGREEMENT SHALL
TERMINATE WHEN ALL OF THE ADJUSTMENT ESCROW SHARES HAVE BEEN DISTRIBUTED IN
ACCORDANCE WITH THIS AGREEMENT.


10.                                 MISCELLANEOUS.


(A)                                  NOTICES.  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN (I) IF
PERSONALLY DELIVERED, ON THE DATE OF DELIVERY, (II) IF DELIVERED BY EXPRESS
COURIER SERVICE OF NATIONAL STANDING (WITH CHARGES PREPAID), ON THE BUSINESS DAY
FOLLOWING THE DATE OF DELIVERY TO SUCH COURIER SERVICE, (III) IF DEPOSITED IN
THE UNITED STATES MAIL, FIRST-CLASS POSTAGE

6


--------------------------------------------------------------------------------





PREPAID, ON THE FIFTH BUSINESS DAY FOLLOWING THE DATE OF SUCH DEPOSIT, OR
(IV) IF DELIVERED BY TELECOPY PRIOR TO 5:00 P.M. LOCAL TIME OF THE RECIPIENT
PARTY ON A BUSINESS DAY, UPON CONFIRMATION OF SUCCESSFUL TRANSMISSION AND
OTHERWISE ON THE NEXT BUSINESS DAY FOLLOWING THE DATE OF TRANSMISSION (PROVIDED
THAT IF GIVEN BY TELECOPY, SUCH NOTICE, DEMAND OR OTHER COMMUNICATION SHALL BE
FOLLOWED UP WITHIN ONE (1) BUSINESS DAY BY DISPATCH PURSUANT TO ONE OF THE OTHER
METHODS DESCRIBED HEREIN).  NOTICES, DEMANDS AND COMMUNICATIONS TO THE BUYER,
HOLDCO, THE COMPANY REPRESENTATIVE, THE BUYER REPRESENTATIVE AND THE ESCROW
AGENT WILL, UNLESS ANOTHER ADDRESS OR TELECOPY NUMBER IS SPECIFIED IN WRITING,
BE SENT TO THE ADDRESS OR TELECOPY NUMBER INDICATED FOR EACH SUCH PARTY AS
FOLLOWS:

Notices to Buyer or Holdco:

 

c/o Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, Illinois 60523

Attention:

Chief Executive Officer

 

Chief Financial Officer

Telecopy:

(630) 574-3007

 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention:

Richard J. Campbell

Telecopy:

(312) 861-2200

 

Notices to the Company Representative:

 

Madison Dearborn Capital Partners IV, L.P.

Three First National Plaza

Suite 3800

Chicago, Illinois 60602

Attn:

Samuel M. Mencoff

 

Thomas S. Souleles

Telecopy:

(312) 895-1001

 

and a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention:

Richard J. Campbell

Telecopy:

(312) 861-2200

7


--------------------------------------------------------------------------------




 

 

Notices to Buyer Representative:

 

 

 

 

 

Terrapin Partners LLC

 

 

540 Madison Avenue

 

 

New York, NY 10022

 

 

Attention:

Jason Weiss

 

Telecopy:

310-459-5822

 

 

 

 

with a copy to:

 

 

 

 

 

Sidley Austin LLP

 

 

787 Fifth Avenue

 

 

New York, NY 10019

 

 

Attention:

Jack I. Kantrowitz

 

Telecopy:

212-839-5599

 

 

 

 

Notices to the Escrow Agent:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

Corporate Trust Department, 29th Floor

 

 

Chicago, IL 60606

 

 

Attention:

Timothy P. Martin

 

Telecopy:

312-726-2158

 

Telephone:

312-726-2137


 


(B)                                 GOVERNING LAW.  THE INTERNAL LAW, AND NOT
THE LAW OF CONFLICTS, OF THE STATE OF NEW YORK SHALL GOVERN ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND
THE PERFORMANCE OF THE OBLIGATIONS IMPOSED BY THIS AGREEMENT.


(C)                                  JURISDICTION AND VENUE.  EXCEPT FOR ANY
DISPUTE BETWEEN THE COMPANY REPRESENTATIVE AND THE BUYER REPRESENTATIVE WITH
RESPECT TO THE MATTERS REFERRED TO IN SECTION 4D OF THE MERGER AGREEMENT (WHICH,
IN EACH CASE, SHALL BE RESOLVED IN ACCORDANCE WITH THE DISPUTE RESOLUTION
PROCEDURES SET FORTH THEREIN), THE PARTIES AGREE THAT JURISDICTION AND VENUE IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT
SHALL PROPERLY AND EXCLUSIVELY) LIE IN ANY FEDERAL OR STATE COURT LOCATED IN
CHICAGO, ILLINOIS OR NEW YORK, NEW YORK.  EACH PARTY ALSO AGREES NOT TO BRING
ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT.  BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH
RESPECT TO SUCH SUIT, ACTION OR PROCEEDING.  THE PARTIES IRREVOCABLY AGREE THAT
VENUE WOULD BE

8


--------------------------------------------------------------------------------





PROPER IN SUCH COURT, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT IS AN
IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR
PROCEEDING.  THE PARTIES FURTHER AGREE THAT THE MAILING BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY PROCESS REQUIRED BY ANY SUCH
COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST THEM, WITHOUT
NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR RULE OF COURT.


(D)                                 WAIVER OF JURY TRIAL.  THE PARTIES TO THIS
AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS
AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  THE PARTIES TO
THIS AGREEMENT EACH HEREBY AGREE AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT
THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


(E)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED ON TWO OR MORE SEPARATE COUNTERPARTS, EACH OF WHICH WILL BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


(F)                                    SUCCESSORS AND ASSIGNS.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER THIS AGREEMENT NOR ANY
OF THE RIGHTS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY ANY PARTY (WHETHER BY
OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES.  SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
SECTION, TO THE EXTENT SET FORTH IN THE MERGER AGREEMENT, THE COMPANY
REPRESENTATIVE OR BUYER REPRESENTATIVE MAY RESIGN AT ANY TIME.  IN THE EVENT
THAT THE COMPANY REPRESENTATIVE OR BUYER REPRESENTATIVE HAS RESIGNED OR BEEN
REMOVED, A NEW COMPANY REPRESENTATIVE OR BUYER REPRESENTATIVE SHALL BE APPOINTED
IN ACCORDANCE WITH THE MERGER AGREEMENT.  WRITTEN NOTICE OF ANY SUCH RESIGNATION
OR REMOVAL AND ANY SUCH APPOINTMENT SHALL BE DELIVERED TO THE ESCROW AGENT


(G)                                 AMENDMENT, WAIVER, ETC.  THIS AGREEMENT
SHALL NOT BE AMENDED, MODIFIED, ALTERED OR REVOKED WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH OF THE BUYER

9


--------------------------------------------------------------------------------





REPRESENTATIVE AND THE COMPANY REPRESENTATIVE; PROVIDED THAT NO AMENDMENT OR
MODIFICATION WILL BE MADE TO SECTION 7 AND SECTION 8 HEREOF WITHOUT THE WRITTEN
CONSENT OF THE ESCROW AGENT.  THE BUYER REPRESENTATIVE AND THE COMPANY
REPRESENTATIVE SEPARATELY AGREE TO PROVIDE TO THE ESCROW AGENT A COPY OF ALL
AMENDMENTS AND AGREE THAT THE ESCROW AGENT SHALL NOT BE BOUND BY SUCH AMENDMENTS
UNTIL IT HAS RECEIVED A COPY.  NO FAILURE OR DELAY BY A PARTY HERETO IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, AND NO SINGLE OR PARTIAL EXERCISE THEREOF SHALL PRECLUDE ANY RIGHT OF
FURTHER EXERCISE OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.


(H)                                 HEADINGS.  SECTION HEADINGS USED HEREIN ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART
OF THIS AGREEMENT FOR ANY OTHER PURPOSE, OR TO LIMIT, CHARACTERIZE OR IN ANY WAY
AFFECT ANY PROVISION OF THIS AGREEMENT, AND ALL PROVISIONS OF THIS AGREEMENT
WILL BE ENFORCED AS IF SUCH HEADINGS HAD NOT BEEN INCLUDED HEREIN.


(I)                                     NO STRICT CONSTRUCTION.  THE PARTIES
HERETO HEREBY EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE LANGUAGE OF THIS
AGREEMENT CONSTITUTES THE MUTUAL INTENTION AND UNDERSTANDING OF THE PARTIES, AND
THAT EACH PARTY HERETO HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN CONNECTION
HEREWITH.  ACCORDINGLY, EACH PARTY HERETO HEREBY WAIVES ANY DOCTRINE OF STRICT
CONSTRUCTION WITH RESPECT TO THE INTERPRETATION HEREOF OR THE RESOLUTION OF ANY
AMBIGUITIES HEREIN, AND NONE OF THE FOREGOING SHALL BE RESOLVED AGAINST ANY
PARTY AS A RESULT OF ANY SUCH DOCTRINE.


(J)                                     COMPLETE AGREEMENT.  THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
HERETO WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY PRIOR
AGREEMENTS OR UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, ARE ENTIRELY SUPERSEDED
HEREBY.


(K)                                  DELIVERY BY FACSIMILE OR ELECTRONIC
TRANSMISSION. THIS AGREEMENT, AND ANY AMENDMENTS HERETO, TO THE EXTENT SIGNED
AND DELIVERED BY MEANS OF A FACSIMILE MACHINE OR OTHER ELECTRONIC TRANSMISSION,
SHALL BE TREATED IN ALL MANNER AND RESPECTS AS AN ORIGINAL CONTRACT AND SHALL BE
CONSIDERED TO HAVE THE SAME BINDING LEGAL EFFECTS AS IF IT WERE THE ORIGINAL
SIGNED VERSION THEREOF DELIVERED IN PERSON.  AT THE REQUEST OF ANY PARTY HERETO,
EACH OTHER PARTY HERETO SHALL RE-EXECUTE ORIGINAL FORMS THEREOF AND DELIVER THEM
TO ALL OTHER PARTIES. NO PARTY HERETO SHALL RAISE THE USE OF A FACSIMILE MACHINE
OR OTHER ELECTRONIC TRANSMISSION TO DELIVER A SIGNATURE OR THE FACT THAT THIS
AGREEMENT OR ANY SIGNATURE WAS TRANSMITTED OR COMMUNICATED THROUGH THE USE OF
FACSIMILE MACHINE OR OTHER ELECTRONIC MEANS AS A DEFENSE TO THE FORMATION OF A
CONTRACT AND EACH SUCH PARTY FOREVER WAIVES ANY SUCH DEFENSE.


(L)                                     BUSINESS DAYS.  TO THE EXTENT ANY
PAYMENT OR OTHER ACTION OR DELIVERY IS REQUIRED TO BE MADE ON A DATE WHICH IS
NOT A BUSINESS DAY, THEN THE PERIOD REQUIRED FOR SUCH PAYMENT, ACTION OR
DELIVERY SHALL AUTOMATICALLY BE EXTENDED TO THE NEXT BUSINESS DAY IMMEDIATELY
FOLLOWING.  ALL REFERENCES TO A DAY OR DAYS SHALL BE DEEMED TO

10


--------------------------------------------------------------------------------





REFER TO A CALENDAR DAY OR CALENDAR DAYS, AS APPLICABLE, UNLESS OTHERWISE
SPECIFICALLY PROVIDED.


(M)                               SEVERABILITY.  THE PARTIES AGREE THAT (I) THE
PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE IN THE EVENT THAT FOR ANY REASON
WHATSOEVER ANY OF THE PROVISIONS HEREOF ARE INVALID, VOID OR OTHERWISE
UNENFORCEABLE, (II) SUCH INVALID, VOID OR OTHERWISE UNENFORCEABLE PROVISIONS
SHALL BE AUTOMATICALLY REPLACED BY OTHER PROVISIONS WHICH ARE AS SIMILAR AS
POSSIBLE IN TERMS TO SUCH INVALID, VOID OR OTHERWISE UNENFORCEABLE PROVISIONS
BUT ARE VALID AND ENFORCEABLE AND (III) THE REMAINING PROVISIONS SHALL REMAIN
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


(N)                                 THIRD PARTY BENEFICIARIES.  EXCEPT AS SET
FORTH HEREIN, NOTHING HEREIN EXPRESSED OR IMPLIED IS INTENDED OR SHALL BE
CONSTRUED TO CONFER UPON OR TO GIVE ANY PERSON OTHER THAN THE ESCROW AGENT, THE
COMPANY REPRESENTATIVE, THE BUYER REPRESENTATIVE, BUYER, AND HOLDCO ANY RIGHTS
OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT; PROVIDED THAT THE HOLDERS OF
COMPANY CAPITAL STOCK ARE INTENDED THIRD-PARTY BENEFICIARIES OF THIS AGREEMENT
AND SHALL BE ENTITLED TO ENFORCE THE PROVISIONS CONTAINED HEREIN.


(O)                                 AUTOMATIC SUCCESSION.  ANY BANK OR
CORPORATION INTO WHICH THE ESCROW AGENT MAY BE MERGED OR WITH WHICH IT MAY BE
CONSOLIDATED, OR ANY BANK OR CORPORATION TO WHOM THE ESCROW AGENT MAY TRANSFER A
SUBSTANTIAL AMOUNT OF ITS ESCROW BUSINESS, SHALL BE THE SUCCESSOR TO THE ESCROW
AGENT WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON THE
PART OF ANY OF THE PARTIES, ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING.


(P)                                 BANKRUPTCY PROCEEDINGS.  IN THE EVENT OF THE
COMMENCEMENT OF A BANKRUPTCY CASE OR CASES WHEREIN BUYER, HOLDCO, THE COMPANY
REPRESENTATIVE, THE BUYER REPRESENTATIVE OR ANY HOLDER OF COMPANY CAPITAL STOCK
IS THE DEBTOR, THE ADJUSTMENT ESCROW SHARES SHALL NOT CONSTITUTE PROPERTY OF THE
DEBTOR’S ESTATE WITHIN THE MEANING OF 11 U.S.C. § 541.


(Q)                                 SPECIFIC PERFORMANCE.  THE OBLIGATIONS OF
THE PARTIES HERETO (INCLUDING THE ESCROW AGENT) ARE UNIQUE IN THAT TIME IS OF
THE ESSENCE, AND ANY DELAY IN PERFORMANCE HEREUNDER BY ANY PARTY WILL RESULT IN
IRREPARABLE HARM TO THE OTHER PARTIES HERETO.  ACCORDINGLY, ANY PARTY MAY SEEK
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF BEFORE ANY COURT OF COMPETENT
JURISDICTION IN ORDER TO ENFORCE THIS AGREEMENT OR TO PREVENT VIOLATIONS OF THE
PROVISIONS HEREOF, AND NO PARTY SHALL OBJECT TO SPECIFIC PERFORMANCE OR
INJUNCTIVE RELIEF AS AN APPROPRIATE REMEDY.  THE ESCROW AGENT ACKNOWLEDGES THAT
ITS OBLIGATIONS, AS WELL AS THE OBLIGATIONS OF ANY PARTY HEREUNDER, ARE SUBJECT
TO THE EQUITABLE REMEDY OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF.

*      *      *      *

 

11


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Adjustment Escrow Agreement
on the date first written above.

GREAT LAKES DREDGE & DOCK HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Jason G. Weiss

 

 

 

 

Its:

Chief Executive Officer

 

ALDABRA ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jason G. Weiss

 

 

 

 

Its:

Chief Executive Officer

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Timothy Martin

 

 

 

 

Its:

Vice President

 

MADISON DEARBORN CAPITAL PARTNERS IV, L.P.

 

(solely in its capacity as the Company Representative)

 

 

 

 

By:

Madison Dearborn Partners IV, L.P.

 

Its:

General Partner

 

 

 

 

By:

Madison Dearborn Partners, L.L.C.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Thomas S. Souleles

 

 

 

 

Its:

Managing Director

 

12


--------------------------------------------------------------------------------




 

TERRAPIN PARTNERS LLC

 

(solely in its capacity as Buyer Representative)

 

 

 

 

 

 

 

By:

/s/ Nathan D. Leight

 

 

 

 

Its:

Managing Partner

 

13


--------------------------------------------------------------------------------